                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION - DETROIT


IN RE:
BURNARD NELSON CAMPBELL                             CASE NO: 18-50387
KAREN ELIZABETH CAMPBELL                            CHAPTER: 13
                                                    JUDGE:   SUCCESSOR TO JUDGE
                                                             SHEFFERLY
                    Debtors.        /

  DEBTORS’ MOTION TO RETAIN OF INSURANCE PROCEEDS TO PURCHASE
                   REPLACEMENT AUTOMOBILE

       NOW COME Debtors, by and through their attorneys, B.O.C. Law Group, P.C., and in
support of this Motion states the following:

      1. Debtors filed Chapter 13 Bankruptcy on July 26, 2018.

      2. Debtors’ plan was confirmed on or about September 28, 2018 [Docket No. 44].

      3. At the time of filing, Debtors were the owner of a 2014 Nissan Murano. Nissan
         Motors Acceptance held a valid security interest in the vehicle at the time of the filing
         of this Chapter 13.

      4. This vehicle was insured with full-coverage insurance by USAA Insurance.

      5. Pursuant to the confirmed plan of reorganization, Nissan Motors Acceptance’s claim
         is treated as a class 5.2 claim in the amount of $13,300.00 at 5% interest over the life
         of the plan.

      6. On or about February 28, 2021, Debtors’ 2014 Nissan Murano was totaled in an
         accident.

      7. Debtors provided counsel with a statement from Debtors' automobile insurance
         carrier than the insurance would pay Debtors a total settlement of $10,214.16 (see
         attached documentation).

      8. Per the Trustee’s records, the current balance owed to Nissan Motor Acceptance is
         $6476.77, as it relates to the secured portion of its claim.

      9. Debtors request that the insurance company pay the balance owed on the secured
         portion of creditor’s claim, and that the Debtors be allowed to retain the difference of
         the insurance proceeds in the approximate amount of $3,735.39; for the purpose of
         obtaining said replacement automobile.

      10. Debtors requests that Nissan Motor Acceptance immediately issue a release of lien,
          upon receipt of funds to satisfy the secured portion of its claim, to USAA insurance
          so they can salvage the vehicle.


  18-50387-lsg     Doc 71      Filed 03/19/21    Entered 03/19/21 11:44:02        Page 1 of 8
      11. Concurrence was sought by Debtors of creditor, but concurrence was not readily
          accepted.


      12. Attached is a Proposed Order



        WHEREFORE Debtor prays this Honorable Court grant her motion and grant what
further relief this Court deems equitable and just.

Dated: March 19, 2021                     /s/ C. Jason Cardasis
                                          C. JASON CARDASIS (P54930)
                                          Attorney for Debtor
                                          24100 Woodward Avenue
                                          Pleasant Ridge, Michigan 48069
                                          248-584-2100
                                          jasoncardasis@boclaw.com




  18-50387-lsg    Doc 71    Filed 03/19/21    Entered 03/19/21 11:44:02       Page 2 of 8
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT


IN RE:
BURNARD NELSON CAMPBELL                           CASE NO: 18-50387
KAREN ELIZABETH CAMPBELL                          CHAPTER: 13
                                                  JUDGE:   SUCCESSOR TO JUDGE
                                                           SHEFFERLY
                    Debtor(s)       /

 ORDER GRANTING DEBTOR’S MOTION TO RETAIN BALANCE OF INSURANCE
       PROCEEDS TO PURCHASE OF REPLACEMENT AUTOMOBILE

        This matter having come on for hearing before the Court by way of the Debtors’ Motion
to Retain Insurance Proceeds, et. seq., service having been made, no response being filed, a
certificate of non-response being filed with the Court, and the Court being otherwise fully
advised in the premises;

       NOW THEREFORE;

        IT IS HEREBY ORDERED that Debtor may retain the insurance proceeds in the
approximate amount of $3735.39 obtained from USAA Insurance, for insurance settlement and
satisfaction from Debtors’ 2014 Nissan Murano.

      IT IS FURTHER ORDERED that the insurance proceeds obtained by Debtor in the
amount of $3,735.39 may be utilized to obtain replacement transportation.

       IT IS FURTHER ORDERED that Nissan Motors Acceptance issue a release of lien to
Debtors upon receipt of insurance proceeds, so the vehicle can be salvaged.




  18-50387-lsg     Doc 71    Filed 03/19/21     Entered 03/19/21 11:44:02      Page 3 of 8
                                              UNITED STATES BANKRUPTCY COURT
                                               EASTERN DISTRICT OF MICHIGAN
                                                SOUTHERN DIVISION - DETROIT


IN RE:
BURNARD NELSON CAMPBELL                                                          CASE NO:     18-50387
KAREN ELIZABETH CAMPBELL                                                         CHAPTER:     13
                                                                                 JUDGE:       SUCCESSOR FOR JUDGE
                                                                                              SHEFFERLY
                                Debtor(s)             /
Address 16761 Prevost, Detroit, MI 48235

Last four of Social Security or
Employer’s Tax Identification (EIN) No(s)., (if any): xxx-xx-0433; xxx-xx-0965

              NOTICE OF DEBTORS’ MOTION TO RETAIN INSURANCE PROCEEDS AND OBTAIN
                                 REPLACEMENT TRANSPORTATION
                                       (Motion or Objection)

               BOC Law Group, P.C. has filed papers with the court to obtain permission to allow Debtor to retain
               insurance proceeds and obtain replacement transportation.

        Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

        If you do not want the court to [relief sought in a motion or objection], or if you want the court to consider
your views on the [motion] [objection], within 14 days, you or your attorney must:

1.                        File with the court a written response or an answer, explaining your position at:1

                                                      United States Bankruptcy Court
                                                           211 WEST FORT ST.
                                                           DETROIT, MI 48226

                          If you mail your response to the court for filing, you must mail it early enough
                          so the court will receive it on or before the date stated above. All attorneys are
                          required to file pleadings electronically.

                          You must also mail a copy to:

                                                           BOC Law Group, P.C.
                                                           24100 Woodward Ave
                                                          Pleasant Ridge, MI 48069

2.                        If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion
                          and you will be served with a notice of the date, time and location of the hearing.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion or objection and may enter an order granting that relief.


Dated: March 19, 2021                                                 /s/ C. Jason Cardasis
                                                                      C. Jason Cardasis (P54930)
                                                                      Attorney for Debtor
                                                                      24100 Woodward
                                                                      Pleasant Ridge, MI 48069
                                                                      (248) 584-2100
                                                                      jasoncardasis@boclaw.com

     1
         Response or answer must comply with F. R. Civ. P. 8(b), (c) and (e)
         18-50387-lsg            Doc 71          Filed 03/19/21                Entered 03/19/21 11:44:02       Page 4 of 8
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT


IN RE:
BURNARD NELSON CAMPBELL                             CASE NO: 18-50387
KAREN ELIZABETH CAMPBELL                            CHAPTER: 13
                                                    JUDGE:   SUCCESSOR TO JUDGE
                                                             SHEFFERLY
                     Debtor(s)       /


                                 CERTIFICATE OF SERVICE

       C. JASON CARDASIS, hereby certifies that on March 19, 2021, he served the
Debtors’ Motion To Retain Insurance Proceeds To Purchase Of Replacement Automobile
(with attachments), Proposed Order, Notice Of Debtor’s Motion And Certificate Of
Service, in said case upon the following parties via the Court’s ECF filing system upon:

DAVID RUSKIN
CHAPTER 13 STANDING TRUSTEE
26555 EVERGREEN, STE. 1100
SOUTHFIELD, MI 48076

And via Regular U.S. Mail

*****All Creditors on the Attached Matrix*****


                                                    Respectfully submitted,

                                                    /s/ C. Jason Cardasis
                                                    C. Jason Cardasis (P54930)
                                                    24100 Woodward Avenue
                                                     Pleasant Ridge, MI 48069
                                                    (248) 584-2100
                                                    jasoncardasis@boclaw.com




  18-50387-lsg      Doc 71    Filed 03/19/21     Entered 03/19/21 11:44:02       Page 5 of 8
Label Matrix for local noticing              State of Michigan Department of Treasury       Avenue
0645-2                                       3030 W. Grand Blvd., Ste 10-200                Acct No xxxxx0128
Case 18-50387-sjs                            Detroit, MI 48202-6030                         C/o Berndy & Associates
Eastern District of Michigan                                                                30500 Vandyke
Detroit                                                                                     Warren, MI 48093-2195
Fri Mar 19 11:34:31 EDT 2021
(p)CITIBANK                                  Bureaus Investment Group Portfolio No 15 LLC   Capital One Bank (USA), N.A.
PO BOX 790034                                c/o PRA Receivables Management, LLC            PO Box 71083
ST LOUIS MO 63179-0034                       PO Box 41021                                   Charlotte, NC 28272-1083
                                             Norfolk VA 23541-1021


Capital One Bank USA NA                      Capital One Bank USA NA                        Capital One, N.A.
Acct No xxxxxxxxxxxx4422                     Acct No xxxxxxxxxxxxx1919                      c/o Becket and Lee LLP
PO Box 6492                                  PO Box 6492                                    PO Box 3001
Carol Stream, IL 60197-6492                  Carol Stream, IL 60197-6492                    Malvern PA 19355-0701


Cavalry SPV I, LLC                           City of Detroit                                City of Detroit Water & Sewage Dept.
500 Summit Lake Drive, Ste 400               Acct No xxxx5437                               Acct No xxx-xxx6.301
Valhalla, NY 10595-2321                      Property Tax                                   Collections/Bankruptcy
                                             2 Woodward Ave. Rm 120                         735 Randolph - 4th Floor
                                             Detroit, MI 48226-3476                         Detroit, MI 48226-2830

Credit First NA                              DTE                                            Detroit Water & Sewerage Department
PO Box 818011                                Acct No xxx-xx-0433                            c/o Kilpatrick & Associates, P.C.
Cleveland, OH 44181-8011                     One Energy Plaza                               615 Griswold, Suite 1305
                                             Legal Department; WCB#2106                     Detroit, MI 48226-3994
                                             Detroit, MI 48226-1221

Firestone                                    HFH                                            Henry Ford Hospital
Acct No xxxxx8768                            Acct No xxxx4384                               Acct No xxxxx7000
PO Box 81410                                 C/o LJ Ross                                    C/o LJ Ross
Cleveland, OH 44181-0410                     PO Box 6099                                    PO box 6009
                                             Jackson, MI 49204-6099                         Jackson, MI 49204-6009

Humana                                       Humana                                         Hyundai Lease Titling Trust
Acct No xxxxx3040                            Acct No xxxxx9517                              PO Box 20825
PO box 14603                                 PO box 14603                                   Fountain Valley, CA 92728-0825
Lexington, KY 40512-4603                     Lexington, KY 40512-4603


IRS                                          IRS                                            IRS/Chief Counsel
Acct No xxx-xx-0965                          Acct No xxx-xx-xxxx & xxx-xx-0965              Acct No xxx-xx-xxxx & xxx-xx-0965
Centralized Insolvency Operations            Centralized Insolvency Operations              1 Detroit Center
PO Box 7346                                  PO Box 7346                                    500 Woodward
Philadelphia, PA 19101-7346                  Philadelphia, PA 19101-7346                    Ste 1300 Stop 31
                                                                                            Detroit, MI 48226-3416
(p)JEFFERSON CAPITAL SYSTEMS LLC             Kilpatrick & Associates, P.C.                  Kilpatrick & Associates, P.C.
PO BOX 7999                                  c/o Detroit Water & Sewerage Department        c/o Wayne County Treasurer
SAINT CLOUD MN 56302-7999                    903 North Opdyke Road, Suite C                 903 North Opdyke Road, Suite C
                                             Auburn Hills, MI 48326-2693                    Auburn Hills, MI 48326-2693


Kohl’s                                       LCS Financial                                  Lane Bryant
Acct No xxxxxx5896                           Acct No x6591                                  Acct No xxxxxxxxxxxx8298
PO Box 2983                                  6782 South Potomac St., Suite 100              PO Box 659728
Milwaukee, WI 53201-2983                     Centennial, CO 80112-4585                      San Antonio, TX 78265-9728
                   18-50387-lsg     Doc 71   Filed 03/19/21           Entered 03/19/21 11:44:02      Page 6 of 8
Lord & Taylor                                    Michigan Attorney General                    Michigan Department of Treasury
Acct No xxxxxxxxxxxx7146                         Acct No xxx-xx-xxxx & xxx-xx-0965            Bankruptcy Unit
Capital One                                      3030 W. Grand Blvd                           P.O. Box 30168
PO Box 4144                                      Ste. 10-200                                  Lansing, MI 48909
Carol Stream, IL 60197-4144                      Detroit, MI 48202-6030                       5 48909-7668

Midland Funding LLC                              Nissan Motor Acceptance                      Nissan Motor Acceptance Corp
PO Box 2011                                      POB 660366                                   Acct No xxx-xx-xxxx & xxx-xx-0965
Warren, MI 48090-2011                            Dallas, TX 75266-0366                        PO Box 742658
                                                                                              Cincinnati, OH 45274-2658


Ocwen Loan Servicing LLC, Successor in inter     PRA Receivables Management, LLC              Pier Imports
to Litton Loan Servicing, LLC                    PO Box 41021                                 Acct No xxxxxxxxxxxx6481
C/O LCS Financial Services Corporation           Norfolk, VA 23541-1021                       PO box 659617
6782 South Potomac St. Suite 100                                                              San Antonio, TX 78265-9617
Centennial, CO 80112-4585

Pioneer Finance                                  (p)PORTFOLIO RECOVERY ASSOCIATES LLC         State of Michigan
Acct No xxx-xx2155                               PO BOX 41067                                 Acct No 0965
PO Box 37904 Dept. 7503                          NORFOLK VA 23541-1067                        Department of Treasury
Charlotte, NC 28237-7904                                                                      Collection Division
                                                                                              PO Box 77437
                                                                                              Detroit, MI 48277-0437
State of Michigan                                T Mobile/T-Mobile USA Inc                    (p)T MOBILE
Acct No xxx-xx-xxxx & xxx-xx-0965                by American InfoSource LP as agent           C O AMERICAN INFOSOURCE LP
Department of Treasury                           PO Box 248848                                4515 N SANTA FE AVE
Collection Division                              Oklahoma City, OK 73124-8848                 OKLAHOMA CITY OK 73118-7901
PO Box 77437
Detroit, MI 48277-0437
TD BANK USA, N.A.                                TJ Maxx                                      Target
C O WEINSTEIN & RILEY, PS                        Acct No xxxxxxxxxxxx5928                     Acct No xxxxxxx3776
2001 WESTERN AVENUE, STE 400                     PO box 530948                                PO Box 660170
SEATTLE, WA 98121-3132                           Atlanta, GA 30353-0948                       Dallas, TX 75266-0170


U.S. Trustee                                     US Attorney                                  USAA
211 W. Fort Street                               211 W Fort St Ste 2100                       Acct No xxxxxxxxxxxx2804
Suite 700                                        Detroit, MI 48226-3211                       PO box 14050
Detroit, MI 48226-3263                                                                        Las Vegas, NV 89114-4050


Veterans Health                                  WAYNE COUNTY TREASURER                       Wayne County Treasurer
Acct No xxxxx2246                                400 MONROE, 5TH FLOOR                        Acct No xxxx5437
PO Box 830794                                    DETROIT, MICHIGAN 48226-2964                 400 Monroe, 5th Floor
Birmingham, AL 35283-0794                                                                     Suite 520
                                                                                              Detroit, MI 48226-2944

Burnard Nelson Campbell                          C. Jason Cardasis                            David Wm Ruskin
16761 Prevost                                    24100 Woodward Avenue                        26555 Evergreen Rd Ste 1100
Detroit, MI 48235-3662                           Pleasant Ridge, MI 48069-1138                Southfield, MI 48076-4251



Karen Elizabeth Campbell                         William R. Orlow
16761 Prevost                                    24100 Woodward Ave.
Detroit, MI 48235-3662                           Pleasant Ridge, MI 48069-1138

                   18-50387-lsg         Doc 71   Filed 03/19/21           Entered 03/19/21 11:44:02    Page 7 of 8
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Best Buy                                             (d)Home Depot                                        Jefferson Capital Systems LLC
Acct No xxxx-xxxx-xxxx-0747                          Acct No xxxxxxxxxxxx4049                             Po Box 7999
PO Box 78009                                         PO Box 78011                                         Saint Cloud Mn 56302-9617
Phoenix, AZ 85062-8009                               Phoenix, AZ 85062-8011


Portfolio Recovery Associates, LLC                   T-Mobil
POB 12914                                            Acct No xxxxxx9593
Norfolk VA 23541                                     PO Box 21367
                                                     Tampa, FL 33622




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Detroit Water & Sewerage Department               (u)Wayne County Treasurer                            End of Label Matrix
                                                                                                          Mailable recipients   58
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 60




                   18-50387-lsg          Doc 71      Filed 03/19/21        Entered 03/19/21 11:44:02               Page 8 of 8
